Title: From Thomas Jefferson to Bernard McMahon, 8 January 1809
From: Jefferson, Thomas
To: McMahon, Bernard


                  
                     Sir
                     
                     Washington Jan. 8. 09.
                  
                  The Gloucester hiccory nut, after which you enquire, has I think, formerly spread extensively over this continent from East to West, between the latitudes of 36°. & 38°. but only in the richest bottom lands on the river sides. those lands being now almost entirely cleared, I know of no remains of these nuts but a very few trees specially preserved in Gloucester, and some on the Roanoke. in Kentucky there are still a great many, & West of the Missisipi it is, I believe, their only nut of the Juglans family. the Osages brought me a parcel from their country which I distributed among the members of Congress & planted some myself. having sent away my books, I have not Gronovius’s (or rather Clayton’s) Flora Virginica to turn to: but he certainly must have described it, as he lived in Gloucester, & I know that it grew in his neighborhood. a gentleman here—happening to have two of these nuts lately brought from Kentucky, I have procured & now send them to you. I have taken measures to have some sent me by post from Roanoke, and shall immediately write to Gloucester for some. these may arrive in time to be planted. I salute you with esteem & respect
                  
                     Th: Jefferson
                     
                  
               